George Rose Smith, Justice. This is a taxpayer’s suit brought by the appellee for a declaratory judgment to determine the validity of tax-exempt bonds to be issued by the Fort Smith Tourism Facilities Board for the construction of a nine-story 260-room hotel in downtown Fort Smith. Although the building is to be 100% financed by the bond issue, it will be a privately owned hotel, operated for profit. Apparently construction is under way, with the opening of the hotel scheduled for the spring of 1986. John Q. Hammonds, the chief developer of the project, testified that the hotel will be completed with or without public financing. After hearing a great deal of testimony the chancellor held that the bonds are invalid, as not being issued for a public purpose. The appeal comes to this court under Rule 29(l)(c).  We need not discuss the issue of public purpose, for our long standing rule is to affirm the trial court’s decision if it reached the right result, although a different reason for the decision may have been given. Ratliff v. Moss, 284 Ark. 16, 678 S.W.2d 369 (1984). Moreover, when a party to a suit is representing the public, as in this taxpayer’s suit, it is our practice to consider all essential questions on their merits. Morris v. Torch Club, 278 Ark. 283, 644 S.W.2d 945 (1983).  In another opinion handed down today we are holding that a municipal bond issue such as this one is not valid unless it has been approved at an election. City of Hot Springs v. Creviston, 288 Ark. 286, 705 S.W.2d 415 (1986). There having been no election in the present case, the trial court’s decision was right and must be upheld for the reasons given in the Hot Springs case. Affirmed. Purtle, J., not participating. Hays, J., dissents.